TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00710-CR


Gbolahan Dare, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 03-112-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In April 2004, Gbolahan Dare was convicted of indecency with a child by contact and
sentenced to four years in prison.  At that time, the trial court certified that this is a plea-bargain case
and that Dare has no right of appeal.  See Tex. R. App. P. 25.2(d).  On November 6, 2006, the district
clerk received a seventeen-page letter from Dare to the district court.  Believing that the letter might
be construed as a notice of appeal, the clerk filed the letter and forwarded it to this Court.  See Tex.
R. App. P. 25.2(e).
The notice of appeal, if that is what was intended by Dare, was not timely filed.  See
Tex. R. App. P. 26.2.  Under the circumstances, we lack jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 

S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).  The appeal is dismissed.


						__________________________________________
						G. Alan Waldrop, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   December 6, 2006
Do Not Publish